Peters, C. J.
This is an action of trespass against an officer and his aids for forcibly entering a dwelling-house and there searching for intoxicating liquors. The plaintiffs were, at the time the acts complained, of were done, tenants of the rooms in the front part of the house, which was numbered eight on the easterly side of Franklin street in Biddeford. The warrant run against the house, describing it as number eight on the easterly side of Franklin street and also further describing it as "occupied by Fabian Provencher.” Provencher was the respondent in the prosecution which followed the service of the warrant.
*218The officers being refused an entrance through any door in the house, they forced their way through the front door and passed through the hall and thence through the kitchen into the ell in the back part of which they found and seized the liquors of Provencher which they were searching for.
It turned out that the suspected seller was not the occupant of the whole house, but by some arrangement of sub-tenancy was occupying and using the rear of the ell for his illegal purposes. His section of the ell was partitioned off from the other part of it, a door connecting the two parts. The place where the liquors were kept was accessible either through an outside door into the ell or through the front door of the house and thence through passages and rooms into the ell.
The plaintiffs contend that, on these facts, the warrant did not authorize the searching of the whole house, but only such portion of it as was occupied by Provencher, and therefore that it was not a protection to the officer and aids for trespassing upon other portions of the tenement. We think on the contrary that the warrant covers the whole house, whether the allegation that it Avas occupied by Provencher be true or not. It was at any rate partly so occupied. It was occupied by him and others. The principal description of the tenement was number eight, and that fact the officers could appreciate. The less essential description to their minds would be the occupation by Provencher.
The casé of Flaherty v. Longley, 62 Maine, 420, relied upon by the counsel for plaintiffs as sustaining their contention, itself a very close case, differs from the present case in essential particulars. In that case the warrant to the officer first described two separate tenements and then by an after-description became limited to one of them. Here one tenement only is described and the ell Avlrere the liquors were found was not only apparently but really and unquestionably a part of such tenement.
A warrant issued by the municipal court in JBiddeford may be served in Biddeford by any constable in York county. R. S., c. 80, § 54. Judgment for defendants.